IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0701-04


COY BROWN Jr., Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

EDWARDS  COUNTY



 The opinion was delivered per curiam.  Keller, P.J., filed a dissenting opinion in
which Cochran and Holcomb, JJ., joined.

O P I N I O N


 Appellant was convicted of aggravated assault with a deadly weapon.  The Court of
Appeals reversed and remanded to the trial court for a new trial.  Brown v. State, No. 04-03-00009-CR (Tex. App.--San Antonio March 3, 2004) (not designated for publication).
	We granted discretionary review to address whether the trial court erred in including
a culpable mental state in the jury instructions that was not alleged in the indictment.  We
further granted review to determine whether the Court of Appeals erred in finding egregious
harm.  We have determined that our decision to grant review was improvident.  Therefore,
the petition is dismissed.

DATE DELIVERED: June 15, 2005

DO NOT PUBLISH